Exhibit 10.1

Graphic [nbrv-20200930xex10d1001.jpg]



VIA EMAIL

August 5, 2020

Jennifer Schranz



Re:   Retention Agreement

Dear Jennifer:

As we have discussed, Nabriva Therapeutics US, Inc. (the “Company”) recognizes
and appreciates the contributions you have made to the Company during your
employment and wants you to remain committed and focused on delivering your
goals and objectives during this important time for the Company. As an incentive
for you to remain employed and enthusiastically engaged, the Company is offering
you the Retention Benefits set forth below, subject to the terms and conditions
set forth herein.

Please review this Retention Agreement (the “Agreement”) and let me know if you
have any questions. Otherwise, please sign where indicated below to acknowledge
your receipt of this Agreement and your acceptance of its terms, and return the
signed Agreement to me no later than August 7, 2020. Provided you timely sign
and return this Agreement, it shall become effective as of the signature date
(the “Effective Date”).



1.   Retention Benefits.

a.          Retention Bonus.  You will receive a lump sum retention bonus of one
hundred thousand dollars ($100,000) (the “Retention Bonus”) on the next regular
payroll date following the Effective Date (the date of such payment, the
“Retention Bonus Payment Date”), provided that you remain continuously employed
through the Retention Bonus Payment Date. Should the Company terminate your
employment for Cause (as defined in the Employment Agreement between you and the
Company dated as of March 21, 2018 (the “Employment Agreement”)), or should you
voluntarily terminate your employment with the Company without Good Reason (as
defined in the Employment Agreement), in either case within one (1) year
following the Retention Bonus Payment Date, you must repay to the Company within
thirty (30) days thereafter fifty percent (50%) of the Retention Bonus (the
“Repayment Amount”). If your employment terminates for any other reason
(including in the case of your termination by the Company without Cause, your
resignation for Good Reason, or your death or disability), you are not required
to repay the Retention Bonus.

b.          Guaranteed Minimum Corporate Performance Percentage for 2020 Annual
Discretionary Bonus.  If you remain continuously employed by the Company through
January 31, 2021, the current 2020 annual discretionary bonus for which you are
eligible (i.e., forty percent (40%) of your Base Salary (as defined in the
Employment Agreement, provided, however, for the avoidance of doubt, that this
calculation shall be prorated across any adjustments made to your Base Salary
through 2020), based on the performance of the Company and Nabriva Therapeutics
plc (as determined by the Board of Directors of Nabriva Therapeutics plc in its
sole discretion)), will be determined based on the assumption that no less than
eighty percent (80%) of the corporate performance target has been achieved.



--------------------------------------------------------------------------------

c.          Increase in Base Salary.  As of August 3, 2020, your Base Salary (as
defined in the Employment Agreement) will be increased from its current
annualized rate of four hundred forty-nine thousand six hundred dollars
($449,600) to the annualized rate of four hundred sixty thousand dollars
($460,000).

d.          Equity Retention.  You will be eligible to participate in a Nabriva
Management Team equity retention plan under which you would be granted 157,500
options to purchase Company common stock and 78,750 restricted stock units, each
representing the right to receive one share of Company common stock. Further
details on this plan, including the vesting schedule and applicable performance
metrics, will be provided to you once finalized by the Company and subject to
the approval of such Management Team equity retention plan, and the equity
awards granted thereunder, by the Board of Directors.

2.   Amendment.  This Agreement shall be binding upon the parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.

3.   Withholding; Section 409A.  All payments and benefits hereunder will be
subject to reduction for applicable tax withholdings. Any payments made over
time are to be treated as a series of separate payments for purposes of Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A” of the
“Code”). This Agreement is intended to provide for payments that are exempt from
or comply with the provisions of Section 409A and this Agreement must, to the
extent practicable, be construed in accordance therewith. Terms defined in this
Agreement will have the meanings given such terms under Section 409A if and to
the extent required to comply with Section 409A. In any event, the Company makes
no representations or warranty and will have no liability to you or any other
person if any provisions of or payments under this Agreement are determined to
constitute deferred compensation subject to Section 409A but not to satisfy the
conditions thereof.

4.   Source of Payment.  Nothing herein may be construed as establishing a trust
or as requiring the Company to set aside funds to meet its obligations
hereunder.

5.   Interpretation.  The parties agree that this Agreement will be construed
without regard to any presumption or rule requiring construction or
interpretation against the drafting party. References in this Agreement to
“include” or “including” should be read as though they said “without limitation”
or equivalent forms.

6.   Counterparts.  This Agreement may be executed in two or more counterparts,
each of which will be an original and all of which together will constitute one
and the same instrument.

7.   Binding Effect; Assignment and Assumption.  This Agreement will be binding
upon and inure to the benefit of the parties, any successors or assigns of the
Company and your heirs and the personal representative(s) or executor(s) of your
estate.

8.   At-Will Employment; Effects of Agreement.  This Agreement shall not be
construed as an agreement, either express or implied, to employ you for any
stated term, and shall in no way alter the Company’s policy of employment
at-will, under which both the Company and you remain free to end the employment
relationship for any reason, at any time, with or without Cause or notice. This
Agreement supersedes any written or oral communications between the Company and
you with respect to retention benefits of any kind. For the avoidance of doubt,
the Employment Agreement remains in full force and effect and shall govern your
right to receive severance payments and



--------------------------------------------------------------------------------

benefits upon a termination of your employment, except as and to the extent the
Employment Agreement has been explicitly modified by Section 1 above.

9.   Governing Law; Jury Trial Waiver.  This Agreement shall be governed by the
laws of the Commonwealth of Pennsylvania without regard to conflicts of law
provisions. Any action, suit or other legal proceeding arising under or relating
to any provision of this Agreement shall be commenced only in a court in the
Commonwealth of Pennsylvania (or, if appropriate, a federal court located
therein), and you consent to the jurisdiction of such a court. You hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

Jennifer, we are looking forward to continuing to work closely with you as we
move forward. Please sign where indicated below to acknowledge your receipt of
this Agreement and your acceptance of all of its terms and conditions.





Sincerely,











By:

/s/ Ted Schroeder





Ted Schroeder





CEO





I acknowledge that I have read, understand and agree with the terms set forth
herein:





/s/ Jennifer Schranz

    

8/5/2020

Jennifer Schranz



Date



--------------------------------------------------------------------------------